241 F.2d 414
Saul HOUSE, Appellant,v.UNITED STATES of America, Appellee.
No. 12992.
United States Court of Appeals Sixth Circuit.
Feb. 25, 1957.

Fitzgerald, Walker, Conley & Hopping, Detroit, Mich., for appellant.
Fred W. Kaess and Donald F. Welday, Jr., Detroit, Mich., for appellee.
Before MARTIN, MILLER and STEWART, Circuit Judges.
PER CURIAM.


1
In this case, which has been duly heard and considered on the oral arguments and briefs of the parties and upon the record in the cause, the appellant was convicted by jury verdict of violation of Title 18, section 1343, United States Code, in obtaining money from one Taylor by fraudulent scheme in connection with an alleged 'fixed' horse race, in the execution of which scheme he used interstate communication by telephone and received the money by interstate telegraph.


2
The trial court did not err in denying appellant's motion to dismiss the indictment, which was adequately drawn to advise appellant of the offense charged and to sustain a subsequent plea of former acquittal or former conviction so as to avoid double jeopardy.


3
Nor did the trial court err in denying appellant's motion for judgment of acquittal, inasmuch as there was substantial evidence to support the verdict of guilty returned by the jury; nor did the court err in upholding the verdict of the jury and in sentencing the appellant to 18 months' imprisonment.


4
Accordingly, the judgment of the district court is affirmed.